EX-10.2 5 exhibit10-2.htm EXHIBIT 10.2

Exhibit 10.2

CCH II, LLC
CCH II CAPITAL CORP.

$1.6 Billion 10.25% Senior

Notes due 2010



Exchange and Registration Rights Agreement

September 23, 2003

TO THE PURCHASERS (AS DEFINED HEREIN)

Ladies and Gentlemen:

CCH II, LLC, a Delaware limited liability company (the "Company"), and CCH II
Capital Corp., a Delaware corporation ("CCH II Capital" and, together with the
Company, the "Issuers"), have issued and sold, directly or indirectly,
approximately $1.6 billion aggregate principal amount of 10.25% Senior Notes due
2010 to the Purchasers. As an inducement to the Purchasers to acquire the Notes,
the Issuers agree with the Purchasers for the benefit of holders (as defined
herein) from time to time of the Registrable Securities (as defined herein) as
follows:

 1. Certain Definitions. For purposes of this Exchange and Registration Rights
    Agreement, the following terms shall have the following respective meanings:

    "Base Interest" shall mean the interest that would otherwise accrue on the
    Notes under the terms thereof and the Indenture, without giving effect to
    the provisions of this Exchange and Registration Rights Agreement.

    The term "broker-dealer" shall mean any broker or dealer registered with the
    Commission under the Exchange Act.

    "Closing Date" shall mean September 23, 2003.

    "Commission" shall mean the United States Securities and Exchange
    Commission, or any other federal agency at the time administering the
    Exchange Act or the Securities Act, whichever is the relevant statute for
    the particular purpose.

    "Effective Time," in the case of (i) an Exchange Offer Registration, shall
    mean the time and date as of which the Commission declares the Exchange
    Offer Registration Statement effective or as of which the Exchange Offer
    Registration Statement otherwise becomes effective and (ii) a Shelf
    Registration, shall mean the time and date as of which the Commission
    declares the Shelf Registration Statement effective or as of which the Shelf
    Registration Statement otherwise becomes effective.

    "Electing Holder" shall mean any holder of Registrable Securities that has
    returned a completed and signed Notice and Questionnaire to the Issuers in
    accordance with Section 3(d)(ii) or 3(d)(iii) hereof.

    "Exchange Act" shall mean the Securities Exchange Act of 1934, or any
    successor thereto, and the rules, regulations and forms promulgated
    thereunder, all as the same shall be amended from time to time.

    "Exchange Agreements" shall mean one or more Exchange Agreements entered
    into by the Purchasers and the Company pursuant to which the Purchasers
    acquired the Notes.

    "Exchange Notes" shall have the meaning assigned thereto in Section 2(a)
    hereof.

    "Exchange Offer" shall have the meaning assigned thereto in Section 2(a)
    hereof.

    "Exchange Offer Registration" shall have the meaning assigned thereto in
    Section 3(c) hereof.

    "Exchange Offer Registration Statement" shall have the meaning assigned
    thereto in Section 2(a) hereof.

    The term "holder" shall mean, unless the context otherwise indicates, each
    of the Purchasers and other persons who acquire Registrable Securities from
    time to time (including any successors or assigns), in each case for so long
    as such person is a registered holder of any Registrable Securities.

    "Indenture" shall mean the Indenture governing the Notes, dated as of
    September 23, 2003, between the Issuers and Wells Fargo Bank, National
    Association, as Trustee, as the same shall be amended from time to time.

    "Notes" shall mean, collectively, the 10.25% Senior Notes due 2010 of the
    Issuers issued and sold to the Purchasers pursuant to the Exchange
    Agreements and the Purchase Agreements, and Notes issued in exchange
    therefor or in lieu thereof pursuant to the Indenture.

    "Notice and Questionnaire" means a Notice of Registration Statement and
    Selling Securityholder Questionnaire substantially in the form of Exhibit A
    hereto.

    The term "person" shall mean a corporation, association, partnership,
    limited liability company, organization, business, individual, government or
    political subdivision thereof or governmental agency.

    "Purchase Agreements" shall mean one or more CCH II Note Purchase Agreements
    entered into by the persons identified as "purchasers" therein and the
    Company pursuant to which the purchasers acquired the Notes.

    "Purchasers" shall mean, collectively, the "Holders" referred to in the
    Exchange Agreements that have executed and delivered a signature page to
    this Exchange and Registration Rights Agreement and the persons identified
    as "purchasers" in the Purchase Agreements that have executed and delivered
    a signature page to this Exchange and Registration Rights Agreement.

    "Registrable Securities" shall mean the Notes; provided, however, that a
    Note shall cease to be a Registrable Security when (i) in the circumstances
    contemplated by Section 2(a) hereof, such Note has been exchanged for an
    Exchange Note in an Exchange Offer as contemplated in Section 2(a) hereof
    (provided that, unless clause (ii) of this definition is applicable, any
    Exchange Note that, pursuant to the penultimate sentence of Section 2(a), is
    included in a prospectus for use in connection with resales by
    broker-dealers shall be deemed to be a Registrable Security with respect to
    Sections 2(a), 5, 6 and 9 hereof until resale of such Registrable Security
    has been effected within the 180-day period referred to in Section 2(a)(y));
    (ii) in the circumstances contemplated by Section 2(b) hereof, a Shelf
    Registration Statement registering such Note under the Securities Act has
    been declared or becomes effective and such Note has been sold or otherwise
    transferred by the holder thereof pursuant to and in a manner contemplated
    by such effective Shelf Registration Statement; (iii) such Note is sold
    pursuant to Rule 144 under circumstances in which any legend borne by such
    Note relating to restrictions on transferability thereof, under the
    Securities Act or otherwise, is removed by the Issuers or pursuant to the
    Indenture; (iv) such Registrable Security is eligible to be sold pursuant to
    paragraph (k) of Rule 144; or (v) such Registrable Security shall cease to
    be outstanding. Notwithstanding the foregoing, an Exchange Note shall also
    be deemed to be a Registrable Security if, at the time of issuance, it is
    not transferable without restriction under the Securities Act.

    "Registration Default" shall have the meaning assigned thereto in
    Section 2(c) hereof.

    "Registration Default Period" shall have the meaning assigned thereto in
    Section 2(c) hereof.

    "Registration Expenses" shall have the meaning assigned thereto in Section 4
    hereof.

    "Resale Period" shall have the meaning assigned thereto in Section 2(a)
    hereof.

    "Restricted Holder" shall mean (i) a holder that is an affiliate of the
    Issuers within the meaning of Rule 405, (ii) a holder who acquires Exchange
    Notes outside the ordinary course of such holder's business, (iii) a holder
    who has arrangements or understandings with any person to participate in the
    Exchange Offer for the purpose of distributing Exchange Notes or (iv) a
    holder that is a broker-dealer, but only with respect to Notes received by
    such broker-dealer directly from the Issuers pursuant to the Exchange
    Agreements or the Purchase Agreements, or Exchange Notes received by such
    broker-dealer in exchange therefor.

    "Rule 144," "Rule 405" and "Rule 415" shall mean, in each case, such rule
    promulgated under the Securities Act (or any successor provision), as the
    same shall be amended from time to time.

    "Securities Act" shall mean the Securities Act of 1933, or any successor
    thereto, and the rules, regulations and forms promulgated thereunder, all as
    the same shall be amended from time to time.

    "Shelf Registration" shall have the meaning assigned thereto in Section 2(b)
    hereof.

    "Shelf Registration Statement" shall have the meaning assigned thereto in
    Section 2(b) hereof.

    "Special Interest" shall have the meaning assigned thereto in Section 2(c)
    hereof.

    "Trust Indenture Act" shall mean the Trust Indenture Act of 1939, or any
    successor thereto, and the rules, regulations and forms promulgated
    thereunder, all as the same shall be amended from time to time.

    Unless the context otherwise requires, any reference herein to a "Section"
    or "clause" refers to a Section or clause, as the case may be, of this
    Exchange and Registration Rights Agreement, and the words "herein," "hereof"
    and "hereunder" and other words of similar import refer to this Exchange and
    Registration Rights Agreement as a whole and not to any particular Section
    or other subdivision.

 2. Registration Under the Securities Act.
     a. Except as set forth in Section 2(b) below, the Issuers agree to file
        under the Securities Act, as soon as practicable, but no later than 90
        days after the Closing Date, a registration statement relating to an
        offer to exchange (such registration statement, the "Exchange Offer
        Registration Statement", and such offer, the "Exchange Offer") any and
        all of the Notes for a like aggregate principal amount of notes issued
        by the Issuers, which notes are substantially identical in all material
        respects to the Notes (and are entitled to the benefits of the Indenture
        which has been qualified under the Trust Indenture Act), except that
        they have been registered pursuant to an effective registration
        statement under the Securities Act and do not contain provisions for the
        additional interest contemplated in Section 2(c) below (such notes
        hereinafter called "Exchange Notes"). The Issuers agree to use their
        reasonable best efforts to cause the Exchange Offer Registration
        Statement to become or be declared effective under the Securities Act as
        soon as practicable, but no later than 210 days after the Closing Date.
        The Exchange Offer will be registered under the Securities Act on the
        appropriate form and will comply with the Exchange Act. The Issuers
        further agree to use their reasonable best efforts to complete the
        Exchange Offer promptly (but no later than 35 business days or longer,
        if required by the federal securities laws, after such registration
        statement has become effective), hold the Exchange Offer open for at
        least 20 business days (calculated in accordance with the Exchange Act)
        and exchange Exchange Notes for all Registrable Securities that have
        been properly tendered and not withdrawn on or prior to the expiration
        of the Exchange Offer. The Exchange Offer will be deemed to have been
        "completed" only if the Exchange Notes received by holders, other than
        Restricted Holders, in the Exchange Offer in exchange for Registrable
        Securities are, upon receipt, transferable by each such holder without
        restriction under the Securities Act and the Exchange Act and without
        material restrictions under the blue sky or securities laws of a
        substantial majority of the States of the United States of America. The
        Exchange Offer shall be deemed to have been completed upon the earlier
        to occur of (i) the Issuers having exchanged the Exchange Notes for all
        outstanding Registrable Securities pursuant to the Exchange Offer and
        (ii) the Issuers having exchanged, pursuant to the Exchange Offer,
        Exchange Notes for all Registrable Securities that have been properly
        tendered and not withdrawn before the expiration of the Exchange Offer.
        The Issuers agree (x) to include in the Exchange Offer Registration
        Statement a prospectus for use in any resales by any holder of Exchange
        Notes that is a broker-dealer and (y) to keep such Exchange Offer
        Registration Statement effective for a period (the "Resale Period")
        beginning when Exchange Notes are first issued in the Exchange Offer and
        ending upon the earlier of the expiration of the 180th day after the
        Exchange Offer has been completed or such time as such broker-dealers no
        longer own any Registrable Securities. With respect to such Exchange
        Offer Registration Statement, such holders shall have the benefit of the
        rights of indemnification and contribution set forth in Sections 6(a),
        (c), (d) and (e) hereof.
     b. If (i) on or prior to the time the Exchange Offer is completed, existing
        law or Commission policy or interpretations are changed such that the
        Exchange Notes received by holders, other than Restricted Holders, in
        the Exchange Offer in exchange for Registrable Securities are not or
        would not be, upon receipt, transferable by each such holder without
        restriction under the Securities Act, (ii) the Exchange Offer has not
        been completed within 240 days following the Closing Date, (iii) the
        Exchange Offer is not available to any holder of the Notes, or the
        Exchange Notes received by any Restricted Holder in the Exchange Offer
        are not transferable without restriction under the Securities Act, or
        (iv) at the time the Exchange Offer is completed, any Notes are held by
        a Restricted Holder, the Issuers shall, in lieu of (or, in the case of
        clause (iii), in addition to) conducting the Exchange Offer contemplated
        by Section 2(a), file under the Securities Act, on or prior to
        30 business days after the time such obligation to file arises, a
        "shelf" registration statement providing for the registration of, and
        the sale on a continuous or delayed basis by the holders of, all of the
        Registrable Securities, pursuant to Rule 415 or any similar rule that
        may be adopted by the Commission (such filing, the "Shelf Registration"
        and such registration statement, the "Shelf Registration Statement").
        The Issuers agree to use their reasonable best efforts (x) to cause the
        Shelf Registration Statement to become or be declared effective by the
        Commission no later than 90 days after such obligation to file arises
        (provided that if at the time the transactions contemplated by the
        Exchange Agreements are completed, any Notes are issued to a Restricted
        Holder, the Issuers shall use their reasonable best efforts to cause the
        Shelf Registration Statement to become or be declared effective by the
        Commission no later than the date on which the Exchange Offer is
        completed) and to keep such Shelf Registration Statement continuously
        effective for a period ending on the earlier of (i) the second
        anniversary of the Effective Time or (ii) such time as there are no
        longer any Registrable Securities outstanding; provided, however, that
        no holder shall be entitled to be named as a selling securityholder in
        the Shelf Registration Statement or to use the prospectus forming a part
        thereof for resales of Registrable Securities unless such holder is an
        Electing Holder, and (y) after the Effective Time of the Shelf
        Registration Statement, promptly upon the request of any holder of
        Registrable Securities that is not then an Electing Holder, to take any
        action reasonably necessary to enable such holder to use the prospectus
        forming a part thereof for resales of Registrable Securities, including,
        without limitation, any action necessary to identify such holder as a
        selling securityholder in the Shelf Registration Statement, provided,
        however, that nothing in this clause (y) shall relieve any such holder
        of the obligation to return a completed and signed Notice and
        Questionnaire to the Issuers in accordance with Section 3(d)(iii)
        hereof. The Issuers further agree to supplement or make amendments to
        the Shelf Registration Statement, as and when required by the rules,
        regulations or instructions applicable to the registration form used by
        the Issuers for such Shelf Registration Statement or by the Securities
        Act for shelf registration, and the Issuers agree to furnish to each
        Electing Holder copies of any such supplement or amendment prior to its
        being used or promptly following its filing with the Commission.
     c. In the event that (i) the Issuers have not filed the Exchange Offer
        Registration Statement or Shelf Registration Statement on or before the
        date on which such registration statement is required to be filed
        pursuant to Section 2(a) or 2(b), respectively, or (ii) such Exchange
        Offer Registration Statement or Shelf Registration Statement has not
        become effective or been declared effective by the Commission on or
        before the date on which such registration statement is required to
        become or be declared effective pursuant to Section 2(a) or 2(b),
        respectively, or (iii) the Exchange Offer has not been completed within
        35 business days after the initial effective date of the Exchange Offer
        Registration Statement relating to the Exchange Offer (if the Exchange
        Offer is then required to be made) or (iv) any Exchange Offer
        Registration Statement or Shelf Registration Statement required by
        Section 2(a) or 2(b) hereof is filed and becomes or is declared
        effective but shall thereafter either be withdrawn by the Issuers or
        shall become subject to an effective stop order issued pursuant to
        Section 8(d) of the Securities Act suspending the effectiveness of such
        registration statement (except as specifically permitted herein) without
        being succeeded immediately by an additional registration statement
        filed and declared effective (each such event referred to in clauses (i)
        through (iv), a "Registration Default" and each period during which a
        Registration Default has occurred and is continuing, a "Registration
        Default Period"), then, as liquidated damages for such Registration
        Default, in addition to the provisions of Section 9(b), special interest
        ("Special Interest"), in addition to the Base Interest, shall accrue on
        the aggregate principal amount of the outstanding Notes at a per annum
        rate of 0.25% for the first 90 days of the Registration Default Period,
        at a per annum rate of 0.50% for the second 90 days of the Registration
        Default Period, at a per annum rate of 0.75% for the third 90 days of
        the Registration Default Period and at a per annum rate of 1.0%
        thereafter for the remaining portion of the Registration Default Period.
        All accrued Special Interest shall be paid in cash by the Issuers on
        each Interest Payment Date (as defined in the Indenture). Following the
        cure of all Registration Defaults, the accrual of Special Interest shall
        cease.
     d. The Issuers shall use their reasonable best efforts to take all actions
        necessary or advisable to be taken by them to ensure that the
        transactions contemplated herein are effected as so contemplated in
        Section 2(a) or 2(b) hereof.
     e. Any reference herein to a registration statement as of any time shall be
        deemed to include any document incorporated, or deemed to be
        incorporated, therein by reference as of such time and any reference
        herein to any post-effective amendment to a registration statement as of
        any time shall be deemed to include any document incorporated, or deemed
        to be incorporated, therein by reference as of such time.

 3. Registration Procedures.

    If the Issuers file a registration statement pursuant to Section 2(a) or
    Section 2(b), the following provisions shall apply:

     a. At or before the Effective Time of the Exchange Offer or the Shelf
        Registration, as the case may be, the Issuers shall cause the Indenture
        to be qualified under the Trust Indenture Act.
     b. In the event that such qualification would require the appointment of a
        new trustee under the Indenture, the Issuers shall appoint a new trustee
        thereunder pursuant to the applicable provisions of the Indenture.
     c. In connection with the Issuers' obligations with respect to the
        registration of Exchange Notes as contemplated by Section 2(a) (the
        "Exchange Offer Registration"), if applicable, the Issuers shall, as
        soon as practicable (or as otherwise specified):
         i.    prepare and file with the Commission, as soon as practicable but
               no later than 90 days after the Closing Date, an Exchange Offer
               Registration Statement on any form which may be utilized by the
               Issuers and which shall permit the Exchange Offer and resales of
               Exchange Notes by broker-dealers during the Resale Period to be
               effected as contemplated by Section 2(a), and use their
               reasonable best efforts to cause such Exchange Offer Registration
               Statement to become or be declared effective as soon as
               practicable thereafter, but no later than 210 days after the
               Closing Date;
         ii.   as soon as practicable prepare and file with the Commission such
               amendments and supplements to such Exchange Offer Registration
               Statement and the prospectus included therein as may be necessary
               to effect and maintain the effectiveness of such Exchange Offer
               Registration Statement for the periods and purposes contemplated
               in Section 2(a) hereof and as may be required by the applicable
               rules and regulations of the Commission and the instructions
               applicable to the form of such Exchange Offer Registration
               Statement, and promptly provide each broker-dealer holding
               Exchange Notes with such number of copies of the prospectus
               included therein (as then amended or supplemented), in conformity
               in all material respects with the requirements of the Securities
               Act and the Trust Indenture Act, as such broker-dealer reasonably
               may request prior to the expiration of the Resale Period, for use
               in connection with resales of Exchange Notes;
         iii.  promptly notify each broker-dealer holding Exchange Notes that
               has requested or received copies of the prospectus included in
               such Exchange Offer Registration Statement, and confirm such
               advice in writing, (A) when such Exchange Offer Registration
               Statement or the prospectus included therein or any prospectus
               amendment or supplement or post-effective amendment has been
               filed, and, with respect to such Exchange Offer Registration
               Statement or any post-effective amendment, when the same has
               become effective, (B) of any comments by the Commission and by
               the blue sky or securities commissioner or regulator of any state
               with respect thereto, or any request by the Commission for
               amendments or supplements to such Exchange Offer Registration
               Statement or prospectus or for additional information, (C) of the
               issuance by the Commission of any stop order suspending the
               effectiveness of such Exchange Offer Registration Statement or
               the initiation or, to the knowledge of the Issuers, threatening
               of any proceedings for that purpose, (D) if at any time the
               representations and warranties of the Issuers contemplated by
               Section 5 hereof cease to be true and correct in all material
               respects, (E) of the receipt by the Issuers of any notification
               with respect to the suspension of the qualification of the
               Exchange Notes for sale in any jurisdiction or the initiation or,
               to the knowledge of the Issuers, threatening of any proceeding
               for such purpose, or (F) at any time during the Resale Period
               when a prospectus is required to be delivered under the
               Securities Act, that such Exchange Offer Registration Statement,
               prospectus, prospectus amendment or supplement or post-effective
               amendment does not conform in all material respects to the
               applicable requirements of the Securities Act and the Trust
               Indenture Act, or contains an untrue statement of a material fact
               or omits to state any material fact required to be stated therein
               or necessary to make the statements therein not misleading in
               light of the circumstances then existing;
         iv.   in the event that the Issuers would be required, pursuant to
               Section 3(c)(iii)(F) above, to notify any such broker-dealer
               holding Exchange Notes, the Issuers shall, as promptly as
               practicable, but in any event within ten days, prepare and
               furnish to each such holder a reasonable number of copies of a
               prospectus supplemented or amended so that, as thereafter
               delivered to purchasers of such Exchange Notes during the Resale
               Period, such prospectus conforms in all material respects to the
               applicable requirements of the Securities Act and the Trust
               Indenture Act and shall not contain an untrue statement of a
               material fact or omit to state a material fact required to be
               stated therein or necessary to make the statements therein not
               misleading in light of the circumstances then existing;
         v.    use their reasonable best efforts to obtain the withdrawal of any
               order suspending the effectiveness of such Exchange Offer
               Registration Statement or any post-effective amendment thereto as
               soon as practicable;
         vi.   use their reasonable best efforts to (A) register or qualify the
               Exchange Notes under the securities laws or blue sky laws of such
               jurisdictions as are contemplated by Section 2(a) no later than
               the commencement of the Exchange Offer, (B) keep such
               registrations or qualifications in effect and comply with such
               laws so as to permit the continuance of offers, sales and
               dealings therein in such jurisdictions until the expiration of
               the Resale Period and (C) take any and all other actions as may
               be reasonably necessary or advisable to enable each broker-dealer
               holding Exchange Notes to consummate the disposition thereof in
               such jurisdictions; provided, however, that neither of the
               Issuers shall be required for any such purpose to (1) qualify as
               a foreign corporation or limited liability company, as the case
               may be, in any jurisdiction wherein it would not otherwise be
               required to qualify but for the requirements of this
               Section 3(c)(vi), (2) consent to general service of process in
               any such jurisdiction or (3) make any changes to its certificate
               of incorporation or by-laws (or other organizational document) or
               any agreement between it and holders of its ownership interests;
         vii.  use their reasonable best efforts to obtain the consent or
               approval of each governmental agency or authority, whether
               federal, state or local, which may be required to effect the
               Exchange Offer Registration, the Exchange Offer and the offering
               and sale of Exchange Notes by broker-dealers during the Resale
               Period;
         viii. provide a CUSIP number for all Exchange Notes, not later than the
               applicable Effective Time;
         ix.   comply with all applicable rules and regulations of the
               Commission, and make generally available to their securityholders
               as soon as practicable, but no later than eighteen months after
               the effective date of such Exchange Offer Registration Statement,
               an earning statement of the Company and its subsidiaries
               complying with Section 11(a) of the Securities Act (including, at
               the option of the Company, Rule 158 thereunder);
         x.    mail to each holder a copy of the prospectus forming part of the
               Exchange Offer Registration Statement, together with an
               appropriate letter of transmittal and related documents;
         xi.   utilize the services of a depositary for the Exchange Offer with
               an address in the Borough of Manhattan in New York City, which
               may be the Trustee, any new trustee under the Indenture, or an
               affiliate of any of them;
         xii.  permit holders to withdraw tendered Notes at any time prior to
               the close of business, New York time, on the last business day on
               which the Exchange Offer is open; and
         xiii. prior to the Effective Time, provide a supplemental letter to the
               Commission (i) stating that the Issuers are conducting the
               Exchange Offer in reliance on the position of the Commission in
               Exxon Capital Holdings Corporation (pub. avail. May 13, 1988),
               Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991); and (ii)
               including a representation that the Issuers have not entered into
               any arrangement or understanding with any person to distribute
               the Exchange Notes to be received in the Exchange Offer and that,
               to the best of the Issuers' information and belief, each holder
               participating in the Exchange Offer is acquiring the Exchange
               Notes in the ordinary course of business and has no arrangement
               or understanding with any person to participate in the
               distribution of the Exchange Notes.
    
        In addition, as soon as practicable after the close of the Exchange
        Offer, the Issuers shall (i) accept for exchange all Registrable
        Securities tendered and not validly withdrawn pursuant to the Exchange
        Offer; (ii) deliver to the Trustee for cancellation all Notes so
        accepted for exchange; and (iii) cause the Trustee promptly to
        authenticate and deliver to each holder a principal amount of Exchange
        Notes equal to the principal amount of the Registrable Securities of
        such Holder so accepted for exchange.
    
     d. In connection with the Issuers' obligations with respect to the Shelf
        Registration, if applicable, the Issuers shall, as soon as practicable
        (or as otherwise specified):
         i.     prepare and file with the Commission within the time periods
                specified in Section 2(b), a Shelf Registration Statement on any
                form which may be utilized by the Issuers and which shall
                register all of the Registrable Securities for resale by the
                holders thereof in accordance with such method or methods of
                disposition as may be specified by such of the holders as, from
                time to time, may be Electing Holders, and use their reasonable
                best efforts to cause such Shelf Registration Statement to
                become or be declared effective within the time periods
                specified in Section 2(b);
         ii.    not less than 30 calendar days prior to the Effective Time of
                the Shelf Registration Statement, mail the Notice and
                Questionnaire to the holders of Registrable Securities; no
                holder shall be entitled to be named as a selling securityholder
                in the Shelf Registration Statement as of the Effective Time,
                and no holder shall be entitled to use the prospectus forming a
                part thereof for resales of Registrable Securities at any time,
                unless such holder has returned a completed and signed Notice
                and Questionnaire to the Issuers by the deadline for response
                set forth therein; provided, however, that holders of
                Registrable Securities shall have at least 28 calendar days from
                the date on which the Notice and Questionnaire is first mailed
                to such holders to return a completed and signed Notice and
                Questionnaire to the Issuers;
         iii.   upon the request of any holder of Registrable Securities that is
                not then an Electing Holder, promptly send a Notice and
                Questionnaire to such holder; provided that the Issuers shall
                not be required to take any action to name such holder as a
                selling securityholder in the Shelf Registration Statement or to
                enable such holder to use the prospectus forming a part thereof
                for resales of Registrable Securities until such holder has
                returned a completed and signed Notice and Questionnaire to the
                Issuers;
         iv.    as soon as practicable prepare and file with the Commission such
                amendments and supplements to such Shelf Registration Statement
                and the prospectus included therein as may be necessary to
                effect and maintain the effectiveness of such Shelf Registration
                Statement for the period specified in Section 2(b) hereof and as
                may be required by the applicable rules and regulations of the
                Commission and the instructions applicable to the form of such
                Shelf Registration Statement, and furnish to the Electing
                Holders copies of any such supplement or amendment
                simultaneously with or prior to its being used or filed with the
                Commission;
         v.     comply with the provisions of the Securities Act with respect to
                the disposition of all of the Registrable Securities covered by
                such Shelf Registration Statement in accordance with the
                intended methods of disposition by the Electing Holders provided
                for in such Shelf Registration Statement;
         vi.    provide (A) the Electing Holders, (B) the underwriters (which
                term, for purposes of this Exchange and Registration Rights
                Agreement, shall include a person deemed to be an underwriter
                within the meaning of Section 2(a)(11) of the Securities Act),
                if any, thereof, (C) any sales or placement agent therefor,
                (D) counsel for any such underwriter or agent and (E) not more
                than one counsel for all the Electing Holders, a copy of such
                Shelf Registration Statement, each prospectus included therein
                or filed with the Commission and each amendment or supplement
                thereto;
         vii.   for a reasonable period prior to the filing of such Shelf
                Registration Statement, and throughout the period specified in
                Section 2(b), make available at reasonable times at the Issuers'
                principal place of business or such other reasonable place for
                inspection by the persons referred to in Section 3(d)(vi) who
                shall certify to the Issuers that they have a current intention
                to sell the Registrable Securities pursuant to the Shelf
                Registration such financial and other relevant information and
                books and records of the Issuers, each of their subsidiaries
                and, as relevant, the Parent Companies (as defined herein), and
                cause the officers, employees, counsel and independent certified
                public accountants of the Issuers to respond to such inquiries,
                as shall be reasonably necessary, in the judgment of the
                respective counsel referred to in such Section, to conduct a
                reasonable investigation within the meaning of Section 11 of the
                Securities Act; provided, however, that each such party shall be
                required to maintain in confidence and not to disclose to any
                other person any information or records reasonably designated by
                the Issuers as being confidential, until such time as (A) such
                information becomes a matter of public record (whether by virtue
                of its inclusion in such registration statement or otherwise,
                except as a result of a breach of this or any other obligation
                of confidentiality to the Issuers), or (B) such person shall be
                required so to disclose such information pursuant to a subpoena
                or order of any court or other governmental agency or body
                having jurisdiction over the matter (subject to the requirements
                of such order, and only after such person shall have given the
                Issuers prompt prior written notice of such requirement), or (C)
                such information is required to be set forth in such Shelf
                Registration Statement or the prospectus included therein or in
                an amendment to such Shelf Registration Statement or an
                amendment or supplement to such prospectus in order that such
                Shelf Registration Statement, prospectus, amendment or
                supplement, as the case may be, complies with applicable
                requirements of the federal securities laws and the rules and
                regulations of the Commission and does not contain an untrue
                statement of a material fact or omit to state therein a material
                fact required to be stated therein or necessary to make the
                statements therein not misleading in light of the circumstances
                then existing;
         viii.  promptly notify each of the Electing Holders, any sales or
                placement agent therefor and any underwriter thereof (which
                notification may be made through any managing underwriter that
                is a representative of such underwriter for such purpose) and
                confirm such advice in writing, (A) when such Shelf Registration
                Statement or the prospectus included therein or any prospectus
                amendment or supplement or post-effective amendment has been
                filed, and, with respect to such Shelf Registration Statement or
                any post-effective amendment, when the same has become
                effective, (B) of any comments by the Commission and by the blue
                sky or securities commissioner or regulator of any state with
                respect thereto, or any request by the Commission for amendments
                or supplements to such Shelf Registration Statement or
                prospectus or for additional information, (C) of the issuance by
                the Commission of any stop order suspending the effectiveness of
                such Shelf Registration Statement or the initiation or, to the
                knowledge of the Issuers, threatening of any proceedings for
                that purpose, (D) if at any time the representations and
                warranties of the Issuers contemplated by Section 3(d)(xvii) or
                Section 5 hereof cease to be true and correct in all material
                respects, (E) of the receipt by the Issuers of any notification
                with respect to the suspension of the qualification of the
                Registrable Securities for sale in any jurisdiction or the
                initiation or, to the knowledge of the Issuers, threatening of
                any proceeding for such purpose, or (F) if at any time when a
                prospectus is required to be delivered under the Securities Act,
                that such Shelf Registration Statement, prospectus, prospectus
                amendment or supplement or post-effective amendment does not
                conform in all material respects to the applicable requirements
                of the Securities Act and the Trust Indenture Act, or contains
                an untrue statement of a material fact or omits to state any
                material fact required to be stated therein or necessary to make
                the statements therein not misleading in light of the
                circumstances then existing;
         ix.    use their reasonable best efforts to obtain the withdrawal of
                any order suspending the effectiveness of such Shelf
                Registration Statement or any post-effective amendment thereto
                as soon as practicable;
         x.     if requested by any managing underwriter or underwriters, any
                placement or sales agent or any Electing Holder, promptly
                incorporate in a prospectus supplement or post-effective
                amendment such information as is required by the applicable
                rules and regulations of the Commission, and as such managing
                underwriter or underwriters, such agent or such Electing Holder
                specifies should be included therein relating to the terms of
                the sale of such Registrable Securities, including information
                (i) with respect to the principal amount of Registrable
                Securities being sold by such Electing Holder or agent or to any
                underwriters, the name and description of such Electing Holder,
                agent or underwriter, the offering price of such Registrable
                Securities, and any discount, commission or other compensation
                payable in respect thereof and the purchase price being paid
                therefor by such underwriters and (ii) with respect to any other
                material terms of the offering of the Registrable Securities to
                be sold by such Electing Holder or agent or to such
                underwriters; and make all required filings of such prospectus
                supplement or post-effective amendment upon notification of the
                matters to be incorporated in such prospectus supplement or
                post-effective amendment;
         xi.    furnish to each Electing Holder, each placement or sales agent,
                if any, therefor, each underwriter, if any, thereof and the
                respective counsel referred to in Section 3(d)(vi) hereof an
                executed copy (or, in the case of an Electing Holder, a
                conformed copy) of such Shelf Registration Statement, each such
                amendment and supplement thereto (in each case including all
                exhibits thereto (in the case of an Electing Holder of
                Registrable Securities, upon request) and documents incorporated
                by reference therein) and such number of copies of such Shelf
                Registration Statement (excluding exhibits thereto and documents
                incorporated by reference therein unless specifically so
                requested by such Electing Holder, agent or underwriter, as the
                case may be) and of the prospectus included in such Shelf
                Registration Statement (including each preliminary prospectus
                and any summary prospectus), in conformity in all material
                respects with the applicable requirements of the Securities Act
                and the Trust Indenture Act, and such other documents, as such
                Electing Holder, agent, if any, and underwriter, if any, may
                reasonably request in order to facilitate the offering and
                disposition of the Registrable Securities owned by such Electing
                Holder, offered or sold by such agent or underwritten by such
                underwriter and to permit such Electing Holder, agent and
                underwriter to satisfy the prospectus delivery requirements of
                the Securities Act; and the Issuers hereby consent to the use of
                such prospectus (including such preliminary and summary
                prospectus) and any amendment or supplement thereto by each such
                Electing Holder and by any such agent and underwriter, in each
                case in the form most recently provided to such person by the
                Issuers, in connection with the offering and sale of the
                Registrable Securities covered by the prospectus (including such
                preliminary and summary prospectus) or any supplement or
                amendment thereto;
         xii.   use their reasonable best efforts to (A) register or qualify the
                Registrable Securities to be included in such Shelf Registration
                Statement under such securities laws or blue sky laws of such
                jurisdictions as any Electing Holder and each placement or sales
                agent, if any, therefor and underwriter, if any, thereof shall
                reasonably request, (B) keep such registrations or
                qualifications in effect and comply with such laws so as to
                permit the continuance of offers, sales and dealings therein in
                such jurisdictions during the period the Shelf Registration is
                required to remain effective under Section 2(b) above and for so
                long as may be necessary to enable any such Electing Holder,
                agent or underwriter to complete its distribution of Notes
                pursuant to such Shelf Registration Statement and (C) take any
                and all other actions as may be reasonably necessary or
                advisable to enable each such Electing Holder, agent, if any,
                and underwriter, if any, to consummate the disposition in such
                jurisdictions of such Registrable Securities; provided, however,
                that none of the Issuers shall be required for any such purpose
                to (1) qualify as a foreign corporation or limited liability
                company, as the case may be, in any jurisdiction wherein it
                would not otherwise be required to qualify but for the
                requirements of this Section 3(d)(xii), (2) consent to general
                service of process in any such jurisdiction or (3) make any
                changes to its certificate of incorporation or by-laws (or other
                organizational document) or any agreement between it and holders
                of its ownership interests;
         xiii.  use their reasonable best efforts to obtain the consent or
                approval of each governmental agency or authority, whether
                federal, state or local, which may be required to effect the
                Shelf Registration or the offering or sale in connection
                therewith or to enable the selling holder or holders to offer,
                or to consummate the disposition of, their Registrable
                Securities;
         xiv.   unless any Registrable Securities shall be in book-entry only
                form, cooperate with the Electing Holders and the managing
                underwriters, if any, to facilitate the timely preparation and
                delivery of certificates representing Registrable Securities to
                be sold, which certificates, if so required by any securities
                exchange upon which any Registrable Securities are listed, shall
                be penned, lithographed or engraved, or produced by any
                combination of such methods, on steel engraved borders, and
                which certificates shall not bear any restrictive legends; and,
                in the case of an underwritten offering, enable such Registrable
                Securities to be in such denominations and registered in such
                names as the managing underwriters may request at least two
                business days prior to any sale of the Registrable Securities;
         xv.    provide a CUSIP number for all Registrable Securities, not later
                than the applicable Effective Time;
         xvi.   enter into one or more underwriting agreements, engagement
                letters, agency agreements, "best efforts" underwriting
                agreements or similar agreements, as appropriate, including
                customary provisions relating to indemnification and
                contribution, and take such other actions in connection
                therewith as any Electing Holders of at least 20% in aggregate
                principal amount of the Registrable Securities at the time
                outstanding shall request in order to expedite or facilitate the
                disposition of such Registrable Securities;
         xvii.  in connection with any underwritten offering conducted pursuant
                to Section 7 hereof, (A) make such representations and
                warranties to the Electing Holders and the underwriters thereof
                in form, substance and scope as are customarily made in
                connection with an offering of debt securities pursuant to any
                appropriate agreement or to a registration statement filed on
                the form applicable to the Shelf Registration; (B) obtain an
                opinion of counsel to the Issuers in customary form, subject to
                customary limitations, assumptions and exclusions, and covering
                such matters, of the type customarily covered by such an
                opinion, as the managing underwriters, may reasonably request,
                addressed to the Electing Holders and the underwriters thereof
                and dated the date of the Effective Time of such Shelf
                Registration Statement (and if such Shelf Registration Statement
                contemplates an underwritten offering of a part or all of the
                Registrable Securities, dated the date of the closing under the
                underwriting agreement relating thereto); (C) obtain a "cold
                comfort" letter or letters from the independent certified public
                accountants of the Issuers addressed to the selling Electing
                Holders and the underwriters thereof, dated (i) the effective
                date of such Shelf Registration Statement and (ii) the effective
                date of any prospectus supplement to the prospectus included in
                such Shelf Registration Statement or post-effective amendment to
                such Shelf Registration Statement which includes unaudited or
                audited financial statements as of a date or for a period
                subsequent to that of the latest such statements included in
                such prospectus (and, if such Shelf Registration Statement
                contemplates an underwritten offering pursuant to any prospectus
                supplement to the prospectus included in such Shelf Registration
                Statement or post-effective amendment to such Shelf Registration
                Statement which includes unaudited or audited financial
                statements as of a date or for a period subsequent to that of
                the latest such statements included in such prospectus, dated
                the date of the closing under the underwriting agreement
                relating thereto), such letter or letters to be in customary
                form and covering such matters of the type customarily covered
                by letters of such type; (D) deliver such documents and
                certificates, including officers' certificates, as may be
                reasonably requested by the managing underwriters thereof to
                evidence the accuracy of the representations and warranties made
                pursuant to clause (A) above or those contained in Section 5(a)
                hereof and the compliance with or satisfaction of any agreements
                or conditions contained in the underwriting agreement or other
                similar agreement entered into by the Issuers pursuant to
                Section 3(d)(xvi); and (E) undertake such obligations relating
                to expense reimbursement, indemnification and contribution as
                are provided in Section 6 hereof;
         xviii. notify in writing each holder of Registrable Securities of any
                proposal by the Issuers to amend or waive any provision of this
                Exchange and Registration Rights Agreement pursuant to
                Section 9(h) hereof and of any amendment or waiver effected
                pursuant thereto, each of which notices shall contain the
                substance of the amendment or waiver proposed or effected, as
                the case may be;
         xix.   in the event that any broker-dealer registered under the
                Exchange Act shall underwrite any Registrable Securities or
                participate as a member of an underwriting syndicate or selling
                group or "assist in the distribution" (within the meaning of the
                Conduct Rules (the "Conduct Rules") of the National Association
                of Securities Dealers, Inc. ("NASD") or any successor thereto,
                as amended from time to time) thereof, whether as a holder of
                such Registrable Securities or as an underwriter, a placement or
                sales agent or a broker or dealer in respect thereof, or
                otherwise, assist such broker-dealer in complying with the
                requirements of such Conduct Rules, including by (A) if such
                Conduct Rules shall so require, engaging a "qualified
                independent underwriter" (as defined in such Conduct Rules) to
                participate in the preparation of the Shelf Registration
                Statement relating to such Registrable Securities, to exercise
                usual standards of due diligence in respect thereto and, if any
                portion of the offering contemplated by such Shelf Registration
                Statement is an underwritten offering or is made through a
                placement or sales agent, to recommend the yield of such
                Registrable Securities, (B) indemnifying any such qualified
                independent underwriter to the extent of the indemnification of
                underwriters provided in Section 6 hereof (or to such other
                customary extent as may be requested by such underwriter), and
                (C) providing such information to such broker-dealer as may be
                required in order for such broker-dealer to comply with the
                requirements of the Conduct Rules; and
         xx.    comply with all applicable rules and regulations of the
                Commission, and make generally available to its securityholders
                as soon as practicable but in any event not later than eighteen
                months after the effective date of such Shelf Registration
                Statement, an earning statement of the Company and its
                subsidiaries complying with Section 11(a) of the Securities Act
                (including, at the option of the Company, Rule 158 thereunder).
    
     e. In the event that the Issuers would be required, pursuant to
        Section 3(d)(viii)(F) above, to notify the Electing Holders, the
        placement or sales agent, if any, therefor and the managing
        underwriters, if any, thereof, the Issuers shall, as promptly as
        practicable, but in any event within ten days, prepare and furnish to
        each of the Electing Holders, to each placement or sales agent, if any,
        and to each such underwriter, if any, a reasonable number of copies of a
        prospectus supplemented or amended so that, as thereafter delivered to
        purchasers of Registrable Securities, such prospectus conforms in all
        material respects to the applicable requirements of the Securities Act
        and the Trust Indenture Act, and shall not contain an untrue statement
        of a material fact or omit to state a material fact required to be
        stated therein or necessary to make the statements therein not
        misleading in light of the circumstances then existing. Each Electing
        Holder agrees that upon receipt of any notice from the Issuers pursuant
        to Section 3(d)(viii)(F) hereof, such Electing Holder shall forthwith
        discontinue the disposition of Registrable Securities pursuant to the
        Shelf Registration Statement applicable to such Registrable Securities
        until such Electing Holder shall have received copies of such amended or
        supplemented prospectus, and if so directed by the Issuers, such
        Electing Holder shall deliver to the Issuers (at the Issuers' expense)
        all copies, other than permanent file copies, then in such Electing
        Holder's possession of the prospectus covering such Registrable
        Securities at the time of receipt of such notice.
     f. In the event of a Shelf Registration, in addition to the information
        required to be provided by each Electing Holder in its Notice and
        Questionnaire, the Issuers may require such Electing Holder to furnish
        to the Issuers such additional information regarding such Electing
        Holder and such Electing Holder's intended method of distribution of
        Registrable Securities as may be required in order to comply with the
        Securities Act. Each such Electing Holder agrees to notify the Issuers
        as promptly as practicable of any inaccuracy or change in information
        previously furnished by such Electing Holder to the Issuers or of the
        occurrence of any event in either case as a result of which any
        prospectus relating to such Shelf Registration contains or would contain
        an untrue statement of a material fact regarding such Electing Holder or
        such Electing Holder's intended method of disposition of such
        Registrable Securities or omits to state any material fact regarding
        such Electing Holder or such Electing Holder's intended method of
        disposition of such Registrable Securities required to be stated therein
        or necessary to make the statements therein not misleading in light of
        the circumstances then existing, and promptly to furnish to the Issuers
        any additional information required to correct and update any previously
        furnished information or required so that such prospectus shall not
        contain, with respect to such Electing Holder or the disposition of such
        Registrable Securities, an untrue statement of a material fact or omit
        to state a material fact required to be stated therein or necessary to
        make the statements therein not misleading in light of the circumstances
        then existing.

 4. Registration Expenses.

    The Issuers agree, subject to the last sentence of this Section 4, to bear
    and to pay or cause to be paid promptly all expenses incident to the
    Issuers' performance of or compliance with this Exchange and Registration
    Rights Agreement, including (a) all Commission and any NASD registration,
    filing and review fees and expenses, including fees and disbursements of
    counsel for the placement or sales agent, underwriters or broker-dealers
    that acquire Notes directly from the Issuers in connection with such
    registration, filing and review, (b) all fees and expenses in connection
    with the qualification of the Notes for offering and sale under the
    securities laws and blue sky laws referred to in Section 3(d)(xii) hereof
    and determination of their eligibility for investment under the laws of such
    jurisdictions as any managing underwriters or the Electing Holders may
    designate, including any fees and disbursements of counsel for the Electing
    Holders or underwriters in connection with such qualification and
    determination, (c) all expenses relating to the preparation, printing,
    production, distribution and reproduction of each registration statement
    required to be filed hereunder, each prospectus included therein or prepared
    for distribution pursuant hereto, each amendment or supplement to the
    foregoing, the expenses of preparing the Notes for delivery and the expenses
    of printing or producing any underwriting agreements, agreements among
    underwriters, selling agreements and blue sky or legal investment memoranda
    and all other documents in connection with the offering, sale or delivery of
    Notes to be disposed of (including certificates representing the Notes),
    (d) messenger, telephone and delivery expenses relating to the offering,
    sale or delivery of Notes and the preparation of documents referred in
    clause (c) above, (e) fees and expenses of the Trustee under the Indenture,
    any agent of the Trustee and any reasonable fees and expenses for counsel
    for the Trustee and of any collateral agent or custodian, (f) internal
    expenses (including all salaries and expenses of the Issuers' officers and
    employees performing legal or accounting duties), (g) fees, disbursements
    and expenses of counsel and independent certified public accountants of the
    Issuers (including the expenses of any opinions or "cold comfort" letters
    required by or incident to such performance and compliance), (h) fees,
    disbursements and expenses of any "qualified independent underwriter"
    engaged pursuant to Section 3(d)(xix) hereof, (i) reasonable fees,
    disbursements and expenses of one counsel for the Electing Holders retained
    in connection with a Shelf Registration, as selected by the Electing Holders
    of at least a majority in aggregate principal amount of the Registrable
    Securities held by Electing Holders (which counsel shall be reasonably
    satisfactory to the Issuers), (j) any fees charged by securities rating
    services for rating the Notes, and (k) reasonable fees, expenses and
    disbursements of any other persons, including special experts, retained by
    the Issuers in connection with such registration (collectively, the
    "Registration Expenses"). To the extent that any Registration Expenses are
    incurred, assumed or paid by any holder of Registrable Securities or any
    placement or sales agent therefor or underwriter thereof, the Issuers shall
    reimburse such person for the full amount of the Registration Expenses so
    incurred, assumed or paid promptly after receipt of a request therefor.
    Notwithstanding the foregoing, the holders of the Registrable Securities
    being registered shall pay all agency fees and commissions and underwriting
    discounts and commissions attributable to the sale of such Registrable
    Securities and the fees and disbursements of any counsel or other advisors
    or experts retained by such holders (severally or jointly), other than the
    counsel and experts specifically referred to above.

 5. Representations, Warranties and Covenants.

    Except with respect to clauses (a) and (b) below, the Issuers represent and
    warrant to, and agree with, each Purchaser and each of the holders from time
    to time of Registrable Securities the information set forth in this
    Section 5.

    With respect to clauses (a) and (b) below, the Issuers covenant that:

     a. Each registration statement covering Registrable Securities and each
        prospectus (including any preliminary or summary prospectus) contained
        therein or furnished pursuant to Section 3(d) or Section 3(c) hereof and
        any further amendments or supplements to any such registration statement
        or prospectus, when it becomes effective or is filed with the
        Commission, as the case may be, and, in the case of an underwritten
        offering of Registrable Securities, at the time of the closing under the
        underwriting agreement relating thereto, will conform in all material
        respects to the requirements of the Securities Act and the Trust
        Indenture Act and will not contain an untrue statement of a material
        fact or omit to state a material fact required to be stated therein or
        necessary to make the statements therein not misleading; and at all
        times subsequent to the Effective Time when a prospectus would be
        required to be delivered under the Securities Act, other than from (i)
        such time as a notice has been given to holders of Registrable
        Securities pursuant to Section 3(d)(viii)(F) or Section 3(c)(iii)(F)
        hereof until (ii) such time as the Issuers furnishes an amended or
        supplemented prospectus pursuant to Section 3(e) or Section 3(c)(iv)
        hereof, each such registration statement, and each prospectus (including
        any preliminary or summary prospectus) contained therein or furnished
        pursuant to Section 3(d) or Section 3(c) hereof, as then amended or
        supplemented, will conform in all material respects to the requirements
        of the Securities Act and the Trust Indenture Act and will not contain
        an untrue statement of a material fact or omit to state a material fact
        required to be stated therein or necessary to make the statements
        therein not misleading in the light of the circumstances then existing;
        provided, however, that this covenant shall not apply to any statements
        or omissions made in reliance upon and in conformity with information
        furnished in writing to the Issuers by a holder of Registrable
        Securities expressly for use therein.
     b. Any documents incorporated by reference in any prospectus referred to in
        Section 5(a) hereof, when they become or became effective or are or were
        filed with the Commission, as the case may be, will conform or conformed
        in all material respects to the requirements of the Securities Act or
        the Exchange Act, as applicable, and none of such documents will contain
        or contained an untrue statement of a material fact or will omit or
        omitted to state a material fact required to be stated therein or
        necessary to make the statements therein not misleading; provided,
        however, that this covenant shall not apply to any statements or
        omissions made in reliance upon and in conformity with information
        furnished in writing to the Issuers by a holder of Registrable
        Securities expressly for use therein.
     c. The compliance by the Issuers with the provisions of this Exchange and
        Registration Rights Agreement and the consummation of the transactions
        herein contemplated will not conflict with or result in a material
        breach of any of the terms or provisions of, or constitute a default
        under, any indenture, mortgage, deed of trust, loan agreement, lease,
        license, franchise agreement, permit or other material agreement or
        instrument to which either of the Issuers or any of Charter
        Communications, Inc. ("CCI"), Charter Communications Holding Company,
        LLC ("CCH LLC"), Charter Communications Holdings, LLC ("Holdings") and
        CCH I, LLC (collectively with CCI, CCH LLC and Holdings, the "Parent
        Companies") or the Issuers' subsidiaries is a party or by which either
        of the Issuers or any of the Parent Companies or the Issuers'
        subsidiaries is bound or to which any of the property or assets of the
        Issuers or any of the Parent Companies or the Issuers' subsidiaries is
        subject, nor will such action result in any violation of the provisions
        of the certificate of formation or limited liability company agreement
        of the Company or the certificate of incorporation or bylaws of CCH II
        Capital or any statute or any order, rule or regulation of any court or
        governmental agency or body, including without limitation, the
        Communications Act of 1934, as amended, the Cable Communications Policy
        Act of 1984, as amended, the Cable Television Consumer Protection and
        Competition Act of 1992, as amended, and the Telecommunications Act of
        1996 (collectively, the "Cable Acts") or any order, rule or regulation
        of the Federal Communications Commission (the "FCC"), having
        jurisdiction over the Issuers or any of the Parent Companies or the
        Issuers' subsidiaries or any of their properties, except for any such
        violation which would not materially impair the Issuers' ability to
        comply herewith; and no consent, approval, authorization, order,
        registration or qualification of or with any such court or governmental
        agency or body is required, including, without limitation, under the
        Cable Acts or any order, rule or regulation of the FCC, for the
        consummation by the Issuers of the transactions contemplated by this
        Exchange and Registration Rights Agreement, except the registration
        under the Securities Act of the Notes, qualification of the Indenture
        under the Trust Indenture Act and such consents, approvals,
        authorizations, registrations or qualifications as may be required under
        State Notes or blue sky laws in connection with the offering and
        distribution of the Notes.
     d. This Exchange and Registration Rights Agreement has been duly
        authorized, executed and delivered by the Issuers and is enforceable
        against the Issuers in accordance with its terms.

 6. Indemnification.
     a. Indemnification by the Issuers. The Issuers, jointly and severally, (i)
        will indemnify and hold harmless each of the holders of Exchange Notes
        included in an Exchange Offer Registration Statement and each of the
        Electing Holders identified as a selling securityholder in a Shelf
        Registration Statement and each person who participates as a placement
        or sales agent or as an underwriter in any offering or sale in
        connection with such Shelf Registration Statement against any losses,
        claims, damages or liabilities, joint or several, to which they or any
        of them may become subject, under the Securities Act, the Exchange Act
        or otherwise, insofar as such losses, claims, damages or liabilities (or
        actions in respect thereof) arise out of or are based upon an untrue
        statement or alleged untrue statement of a material fact contained in
        the Exchange Offer Registration Statement or Shelf Registration
        Statement, as the case may be, or any amendment thereof or supplement
        thereto, or any preliminary, final or summary prospectus contained
        therein or furnished by the Issuers to any such holders, Electing
        Holder, agent or underwriter, or any amendment or supplement thereto, or
        arise out of or are based upon the omission or alleged omission to state
        therein a material fact required to be stated therein or necessary to
        make the statements therein not misleading, and (ii) will reimburse such
        holder, such Electing Holder, such agent and such underwriter for any
        legal or other expenses reasonably incurred by them in connection with
        investigating or defending any such loss, claim, damage or liability as
        such expenses are incurred; provided, however, that neither of the
        Issuers shall be liable to any such person in any such case to the
        extent that any such loss, claim, damage or liability arises out of or
        is based upon an untrue statement or alleged untrue statement or
        omission or alleged omission made in such registration statement, or
        preliminary, final or summary prospectus, or any amendment thereof or
        supplement thereto, in reliance upon and in conformity with written
        information furnished to the Issuers by or on behalf of such person
        expressly for use therein.
     b. Indemnification by the Purchasers, the Holders and any Agents and
        Underwriters. Each of the holders of Registrable Securities covered by
        any Exchange Offer Registration Statement, each of the Electing Holders
        of Registrable Securities included in a Shelf Registration Statement and
        each person who participates as a placement or sales agent or as an
        underwriter in any offering or sale of such Registrable Securities,
        severally and not jointly, (i) will indemnify and hold harmless the
        Issuers and all other holders, agents and underwriters against any
        losses, claims, damages or liabilities to which the Issuers or such
        other holders, agents or underwriters may become subject, under the
        Securities Act, the Exchange Act or otherwise, insofar as such losses,
        claims, damages or liabilities (or actions in respect thereof) arise out
        of or are based upon an untrue statement or alleged untrue statement of
        a material fact contained in such registration statement, or any
        amendment thereof or supplement thereto, or any preliminary, final or
        summary prospectus contained therein or furnished by the Issuers to any
        such holders, Electing Holder, agent or underwriter, or any amendment or
        supplement thereto, or arise out of or are based upon the omission or
        alleged omission to state therein a material fact required to be stated
        therein or necessary to make the statements therein not misleading, in
        each case to the extent, but only to the extent, that such untrue
        statement or alleged untrue statement or omission or alleged omission
        was made in reliance upon and in conformity with written information
        furnished to the Issuers by or on behalf of such holder, Electing
        Holder, agent or underwriter expressly for use therein, and (ii) will
        reimburse the Issuers for any legal or other expenses reasonably
        incurred by the Issuers in connection with investigating or defending
        any such action or claim as such expenses are incurred; provided,
        however, that no such Electing Holder or holder that is a broker-dealer
        selling Exchange Notes pursuant to the penultimate sentence of
        Section 2(a) shall be required to undertake liability to any person
        under this Section 6(b) for any amounts in excess of the dollar amount
        of the proceeds to be received by such Electing Holder or holder from
        the sale of such Electing Holder's or holder's Registrable Securities
        pursuant to such registration.
     c. Notices of Claims, Etc. Promptly after receipt by an indemnified party
        under subsection (a) or (b) above of written notice of the commencement
        of any action, such indemnified party shall, if a claim in respect
        thereof is to be made against an indemnifying party pursuant to the
        indemnification provisions of or contemplated by this Section 6, notify
        such indemnifying party in writing of the commencement thereof; but the
        failure so to notify the indemnifying party shall not relieve it from
        any liability which it may have to any indemnified party except to the
        extent actually prejudiced thereby. In case any such action shall be
        brought against any indemnified party and it shall notify an
        indemnifying party of the commencement thereof, such indemnifying party
        shall be entitled to participate therein and, to the extent that it
        shall wish, jointly with any other indemnifying party similarly
        notified, to assume the defense thereof, with counsel reasonably
        satisfactory to such indemnified party (who shall not, except with the
        consent of the indemnified party, be counsel to the indemnifying party),
        and, after notice from the indemnifying party to such indemnified party
        of its election so to assume the defense thereof, such indemnifying
        party shall not be liable to such indemnified party for any legal
        expenses of other counsel or any other expenses, in each case
        subsequently incurred by such indemnified party, in connection with the
        defense thereof other than reasonable costs of investigation.
        Notwithstanding the foregoing, the indemnified party or parties shall
        have the right to employ its or their own counsel in any such case, but
        the fees and expenses of such counsel shall be at the expense of such
        indemnified party or parties unless (i) the employment of such counsel
        shall have been authorized in writing by the indemnifying parties in
        connection with the defense of such action, (ii) the indemnifying
        parties shall not have employed counsel to take charge of the defense of
        such action within a reasonable time after notice of commencement of the
        action or (iii) such indemnified party or parties shall have reasonably
        concluded that there may be defenses available to it or them that are
        different from or additional to those available to one or all of the
        indemnifying parties (in which case the indemnifying party or parties
        shall not have the right to direct the defense of such action on behalf
        of the indemnified party or parties), in any of which events such fees
        and expenses of counsel shall be borne by the indemnifying parties;
        provided, that the indemnifying parties shall only be liable for the
        legal expenses of one counsel (in addition to any local counsel) for all
        indemnified parties in each jurisdiction in which any claim or action is
        brought. No indemnifying party shall, without the written consent of the
        indemnified party, effect the settlement or compromise of, or consent to
        the entry of any judgment with respect to, any pending or threatened
        action or claim in respect of which indemnification or contribution may
        be sought hereunder (whether or not the indemnified party is an actual
        or potential party to such action or claim) unless such settlement,
        compromise or judgment (i) includes an unconditional release of the
        indemnified party from all liability arising out of such action or claim
        and (ii) does not include a statement as to or an admission of fault,
        culpability or a failure to act by or on behalf of any indemnified
        party.
     d. Contribution. If for any reason the indemnification provisions
        contemplated by Section 6(a) or Section 6(b) are unavailable to or
        insufficient to hold harmless an indemnified party in respect of any
        losses, claims, damages or liabilities (or actions in respect thereof)
        referred to therein, then each indemnifying party shall contribute to
        the amount paid or payable by such indemnified party as a result of such
        losses, claims, damages or liabilities (or actions in respect thereof)
        in such proportion as is appropriate to reflect the relative fault of
        the indemnifying party and the indemnified party in connection with the
        statements or omissions which resulted in such losses, claims, damages
        or liabilities (or actions in respect thereof), as well as any other
        relevant equitable considerations. The relative fault of such
        indemnifying party and indemnified party shall be determined by
        reference to, among other things, whether the untrue or alleged untrue
        statement of a material fact or omission or alleged omission to state a
        material fact relates to information supplied by such indemnifying party
        or by such indemnified party, and the parties' relative intent,
        knowledge, access to information and opportunity to correct or prevent
        such statement or omission. The parties hereto agree that it would not
        be just and equitable if contributions pursuant to this Section 6(d)
        were determined by pro rata allocation (even if the holders or any
        agents or underwriters or all of them were treated as one entity for
        such purpose) or by any other method of allocation which does not take
        account of the equitable considerations referred to in this
        Section 6(d). The amount paid or payable by an indemnified party as a
        result of the losses, claims, damages, or liabilities (or actions in
        respect thereof) referred to above shall be deemed to include any legal
        or other fees or expenses reasonably incurred by such indemnified party
        in connection with investigating or defending any such action or claim.
        Notwithstanding the provisions of this Section 6(d), no holder shall be
        required to contribute any amount in excess of the amount by which the
        dollar amount of the proceeds received by such holder from the sale of
        any Registrable Securities (after deducting any fees, discounts and
        commissions applicable thereto) exceeds the amount of any damages which
        such holder has otherwise been required to pay by reason of such untrue
        or alleged untrue statement or omission or alleged omission, and no
        underwriter shall be required to contribute any amount in excess of the
        amount by which the total price at which the Registrable Securities
        underwritten by it and distributed to the public were offered to the
        public exceeds the amount of any damages which such underwriter has
        otherwise been required to pay by reason of such untrue or alleged
        untrue statement or omission or alleged omission. No person guilty of
        fraudulent misrepresentation (within the meaning of Section 11(f) of the
        Securities Act) shall be entitled to contribution from any person who
        was not guilty of such fraudulent misrepresentation. The holders' and
        any underwriters' obligations in this Section 6(d) to contribute shall
        be several in proportion to the principal amount of Registrable
        Securities registered or underwritten, as the case may be, by them and
        not joint.
     e. Remedy not Exclusive. The obligations of the Issuers under this
        Section 6 shall be in addition to any liability which the Issuers may
        otherwise have and shall extend, upon the same terms and conditions, to
        each officer, director and partner of each holder, agent and underwriter
        and each person, if any, who controls any holder, agent or underwriter
        within the meaning of the Securities Act; and the obligations of the
        Purchasers, the holders and any agents or underwriters contemplated by
        this Section 6 shall be in addition to any liability which the
        respective Purchaser, holder, agent or underwriter may otherwise have
        and shall extend, upon the same terms and conditions, to each officer
        (including any officer who signed any registration statement), director,
        employee, representative or agent of the Issuers and to each person, if
        any, who controls the Issuers within the meaning of the Securities Act.

 7. Underwritten Offerings.
     a. Selection of Underwriters. If any of the Registrable Securities covered
        by the Shelf Registration are to be sold pursuant to an underwritten
        offering, the managing underwriter or underwriters thereof shall be
        designated by Electing Holders holding at least a majority in aggregate
        principal amount of the Registrable Securities to be included in such
        offering, provided that such designated managing underwriter or
        underwriters is or are reasonably acceptable to the Issuers.
     b. Participation by Holders. Each holder of Registrable Securities hereby
        agrees with each other such holder that no such holder may participate
        in any underwritten offering hereunder unless such holder (i) agrees to
        sell such holder's Registrable Securities on the basis provided in any
        underwriting arrangements approved by the persons entitled hereunder to
        approve such arrangements and (ii) completes and executes all
        questionnaires, powers of attorney, indemnities, underwriting agreements
        and other documents reasonably required under the terms of such
        underwriting arrangements.

 8. Rule 144.

    Each of the Issuers covenants to the holders of Registrable Securities that
    to the extent it shall be required to do so under the Exchange Act, it shall
    timely file the reports required to be filed by it under the Exchange Act or
    the Securities Act (including the reports under Section 13 and 15(d) of the
    Exchange Act referred to in subparagraph (c)(1) of Rule 144 adopted by the
    Commission under the Securities Act), and shall take such further action as
    any holder of Registrable Securities may reasonably request, all to the
    extent required from time to time to enable such holder to sell Registrable
    Securities without registration under the Securities Act within the
    limitations of the exemption provided by Rule 144 under the Securities Act,
    or any similar or successor rule or regulation hereafter adopted by the
    Commission. Upon the request of any holder of Registrable Securities in
    connection with that holder's sale pursuant to Rule 144, the Issuers shall
    deliver to such holder a written statement as to whether it has complied
    with such requirements.

 9. Miscellaneous.
     a. No Inconsistent Agreements. The Issuers represent, warrant, covenant and
        agree that they have not granted, and shall not grant, registration
        rights with respect to Registrable Securities or any other Notes which
        would be inconsistent with the terms contained in this Exchange and
        Registration Rights Agreement.
     b. Specific Performance. The parties hereto acknowledge that there would be
        no adequate remedy at law if the Issuers fail to perform any of their
        obligations hereunder and that the Purchasers and the holders from time
        to time of the Registrable Securities may be irreparably harmed by any
        such failure, and accordingly agree that the Purchasers and such
        holders, in addition to any other remedy to which they may be entitled
        at law or in equity, shall be entitled to compel specific performance of
        the obligations of the Issuers under this Exchange and Registration
        Rights Agreement in accordance with the terms and conditions of this
        Exchange and Registration Rights Agreement, in any court of the United
        States or any State thereof having jurisdiction.
     c. Notices. All notices, requests, claims, demands, waivers and other
        communications hereunder shall be in writing and shall be deemed to have
        been duly given (i) when delivered by hand, if delivered personally or
        by courier, (ii) when sent by facsimile (with written confirmation of
        receipt), provided that a copy is mailed by registered or certified
        mail, return receipt requested or (iii) three days after being deposited
        in the mail (registered or certified mail, postage prepaid, return
        receipt requested) as follows: If to the Issuers, c/o CCH II, LLC, 12405
        Powerscourt Drive, St. Louis, Missouri, 63131, Attention: Secretary, and
        if to a holder, to the address of such holder set forth in the security
        register or other records of the Issuers, or to such other address as
        the Issuers or any such holder may have furnished to the other in
        writing in accordance herewith, except that notices of change of address
        shall be effective only upon receipt.
     d. Parties in Interest. All the terms and provisions of this Exchange and
        Registration Rights Agreement shall be binding upon, shall inure to the
        benefit of and shall be enforceable, by the parties hereto and the
        holders from time to time of the Registrable Securities and the
        respective successors and assigns of the parties hereto and such
        holders. In the event that any transferee of any holder of Registrable
        Securities shall acquire Registrable Securities, in any manner, whether
        by gift, bequest, purchase, operation of law or otherwise, such
        transferee shall, without any further writing or action of any kind, be
        deemed a beneficiary hereof for all purposes and such Registrable
        Securities shall be held subject to all of the terms of this Exchange
        and Registration Rights Agreement, and by taking and holding such
        Registrable Securities such transferee shall be entitled to receive the
        benefits, and be conclusively deemed to have agreed to be bound by all
        of the applicable terms and provisions, of this Exchange and
        Registration Rights Agreement. If the Issuers shall so request, any such
        successor, assign or transferee shall agree in writing to acquire and
        hold the Registrable Securities subject to all of the applicable terms
        hereof.
     e. Survival. The respective indemnities, agreements, representations,
        warranties and each other provision set forth in this Exchange and
        Registration Rights Agreement or made pursuant hereto shall remain in
        full force and effect regardless of any investigation (or statement as
        to the results thereof) made by or on behalf of any holder of
        Registrable Securities, any director, officer or partner of such holder,
        any agent or underwriter or any director, officer or partner thereof, or
        any controlling person of any of the foregoing, and shall survive
        delivery of and payment for the Registrable Securities pursuant to the
        Exchange Agreements and the Purchase Agreements and the transfer and
        registration of Registrable Securities by such holder and the
        consummation of an Exchange Offer.
     f. Governing Law. This Exchange and Registration Rights Agreement shall be
        governed by and construed in accordance with the laws of the State of
        New York.
     g. Headings. The descriptive headings of the several Sections and
        paragraphs of this Exchange and Registration Rights Agreement are
        inserted for convenience only, do not constitute a part of this Exchange
        and Registration Rights Agreement and shall not affect in any way the
        meaning or interpretation of this Exchange and Registration Rights
        Agreement.
     h. Entire Agreement; Amendments. This Exchange and Registration Rights
        Agreement and the other writings referred to herein (including the
        Indenture and the form of Notes) or delivered pursuant hereto which form
        a part hereof contain the entire understanding of the parties with
        respect to its subject matter. This Exchange and Registration Rights
        Agreement supersedes all prior agreements and understandings between the
        parties with respect to its subject matter. This Exchange and
        Registration Rights Agreement may be amended and the observance of any
        term of this Exchange and Registration Rights Agreement may be waived
        (either generally or in a particular instance and either retroactively
        or prospectively) only by a written instrument duly executed by the
        Issuers and the holders of at least a majority in aggregate principal
        amount of the Registrable Securities at the time outstanding, provided
        that no such amendment or waiver shall materially and disproportionately
        adversely affect the rights of any Restricted Holder under this Exchange
        and Registration Rights Agreement without the consent of such Restricted
        Holder. Each holder of any Registrable Securities at the time or
        thereafter outstanding shall be bound by any amendment or waiver
        effected pursuant to this Section 9(h), whether or not any notice,
        writing or marking indicating such amendment or waiver appears on such
        Registrable Securities or is delivered to such holder.
     i. Inspection. For so long as this Exchange and Registration Rights
        Agreement shall be in effect, this Exchange and Registration Rights
        Agreement and a complete list of the names and addresses of all the
        holders of Registrable Securities shall be made available for inspection
        and copying, upon reasonable prior notice, on any business day during
        normal business hours by any holder of Registrable Securities for proper
        purposes only (which shall include any purpose related to the rights of
        the holders of Registrable Securities under the Notes, the Indenture and
        this Exchange and Registration Rights Agreement) at the offices of the
        Issuers at the address thereof set forth in Section 9(c) above and at
        the office of the Trustee under the Indenture.
     j. Counterparts. This agreement may be executed by the parties in
        counterparts, each of which shall be deemed to be an original, but all
        such respective counterparts shall together constitute one and the same
        instrument.
     k. Severability. In the event that any one of more of the provisions
        contained herein, or the application thereof in any circumstances, is
        held invalid, illegal or unenforceable in any respect for any reason,
        the validity, legality and enforceability of any such provision in every
        other respect and of the remaining provisions hereof shall not be in any
        way impaired or affected thereby, it being intended that all of the
        rights and privileges of the parties shall be enforceable to the fullest
        extent permitted by law.
        Multiple Purchasers
        . Each Purchaser understands, acknowledges and agrees that multiple
        Purchasers have executed and delivered this Exchange and Registration
        Rights Agreement. Pursuant to each of the Exchange Agreements and
        Purchase Agreements entered into by the Company and each Purchaser, the
        Company is prohibited (except as required by applicable law) from
        revealing or disclosing the identity of any other Purchaser or the
        amount of Registrable Securities received by any other Purchaser.
        Accordingly, each Purchaser acknowledges that the Company is not
        required to divulge the identity of any other Purchaser or the number of
        Registrable Securities acquired by any other Purchaser. Furthermore,
        each Purchaser acknowledges and agrees that if at any time any decision
        or action is required to be taken by the Purchasers in their capacities
        as holders of a requisite amount of Registrable Securities hereunder
        (including, without limitation, under Section 9(h)), the Company shall
        make the final and binding determination as to whether such decision or
        action has been properly taken by the requisite holders and shall inform
        each holder of the same.

[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, this
letter and such acceptance hereof shall constitute a binding agreement between
you and the Issuers.

Very truly yours,

CCH II, LLC, a Delaware limited liability company, as an Issuer

By:
Name:
Title:

CCH II CAPITAL CORP., a Delaware corporation, as an Issuer

By:
Name:
Title:




--------------------------------------------------------------------------------






PURCHASER SIGNATURE PAGE
TO EXCHANGE AND REGISTRATION RIGHTS AGREEMENT



IN WITNESS WHEREOF, the undersigned Purchaser has duly executed and delivered
this Exchange and Registration Rights Agreement as of the first date written
above.

 

 

PURCHASER

         

[PURCHASER NAME]

       

By:

____________________________

 

Name:

____________________________

 

Its:

____________________________

   

Purchaser Name and Address

:











Fax Number:




--------------------------------------------------------------------------------




CCH II, LLC
CCH II CAPITAL CORP.

INSTRUCTION TO DTC PARTICIPANTS

(Date of Mailing)

URGENT - IMMEDIATE ATTENTION REQUESTED

DEADLINE FOR RESPONSE: [DATE](a)

The Depository Trust Company ("DTC") has identified you as a DTC Participant
through which beneficial interests in the CCH II, LLC (the "Company") and CCH II
Capital Corp. ("CCH II Capital" and, together with the Company, the "Issuers")
10.25% Senior Notes due 2010 (the "Notes") are held.

The Issuers are in the process of registering the Notes under the Securities Act
of 1933, as amended, for resale by the beneficial owners thereof. In order to
have their Notes included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

It is important that beneficial owners of the Notes receive a copy of the
enclosed materials as soon as possible

as their rights to have the Notes included in the registration statement depend
upon their returning the Notice and Questionnaire by [Deadline For Response].
Please forward a copy of the enclosed documents to each beneficial owner that
holds interests in the Notes through you. If you require more copies of the
enclosed materials or have any questions pertaining to this matter, please
contact the Issuers c/o CCH II, LLC, Charter Plaza, 12405 Powerscourt Drive, St.
Louis, Missouri, 63131, Attention: Secretary.





(a) Not less than 28 calendar days from date of mailing.




--------------------------------------------------------------------------------






CCH II, LLC
CCH II CAPITAL CORP.

Notice of Registration Statement
and
Selling Securityholder Questionnaire

(Date)

Reference is hereby made to the Exchange and Registration Rights Agreement (the
"Exchange and Registration Rights Agreement") between CCH II, LLC and CCH II
Capital Corp. (together, the "Issuers"), and the Purchasers named therein.
Pursuant to the Exchange and Registration Rights Agreement, the Issuers have
filed with the United States Securities and Exchange Commission (the
"Commission") a registration statement on Form S-3 (the "Shelf Registration
Statement") for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the "Securities Act"), of the Issuers' 10.25% Senior Notes
due 2010 (the "Notes"). A copy of the Exchange and Registration Rights Agreement
is attached hereto. All capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Exchange and Registration Rights
Agreement.

Each beneficial owner of Registrable Securities is entitled to have the
Registrable Securities beneficially owned by it included in the Shelf
Registration Statement. In order to have Registrable Securities included in the
Shelf Registration Statement, this Notice of Registration Statement and Selling
Securityholder Questionnaire ("Notice and Questionnaire") must be completed,
executed and delivered to the Issuers' counsel at the address set forth herein
for receipt ON OR BEFORE [Deadline for Response]. Beneficial owners of
Registrable Securities who do not complete, execute and return this Notice and
Questionnaire by such date (i) will not be named as selling securityholders in
the Shelf Registration Statement and (ii) may not use the Prospectus forming a
part thereof for resales of Registrable Securities.

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related prospectus.




--------------------------------------------------------------------------------






ELECTION

The undersigned holder (the "Selling Securityholder") of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Exchange and Registration Rights
Agreement, including, without limitation, Section 6 of the Exchange and
Registration Rights Agreement, as if the undersigned Selling Securityholder were
an original party thereto.

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Issuers
and the Trustee the Notice of Transfer Pursuant to Registration Statement set
forth in Exhibit B to the Exchange and Registration Rights Agreement.

The Selling Securityholder hereby provides the following information to the
Issuers and represents and warrants that such information is accurate and
complete:

QUESTIONNAIRE

(1) (a) Full Legal Name of Selling Securityholder:

(b) Full Legal Name of Registered Holder (if not the same as in (a) above) of
Registrable Securities Listed in Item (3) below:


(c) Full Legal Name of DTC Participant (if applicable and if not the same as (b)
above) Through Which Registrable Securities Listed in Item (3) below are Held:


(2) Address for Notices to Selling Securityholder:

_____________________________________

_____________________________________

_____________________________________

Telephone: _____________________________________

Fax: _____________________________________

Contact Person: _____________________________________

(3) Beneficial Ownership of Notes:

Except as set forth below in this Item (3), the undersigned does not
beneficially own any Notes.


(a) Principal amount of Registrable Securities beneficially owned:



CUSIP No(s). of such Registrable Securities:___________________________

(b) Principal amount of Notes other than Registrable Securities beneficially
owned:____________________________________________________
CUSIP No(s). of such other Notes: _______________________

(c) Principal amount of Registrable Securities which the undersigned wishes to
be included in the Shelf Registration Statement: _____________________

CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:_______________________________________

(4) Beneficial Ownership of Other Securities of the Issuers:

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Issuers other than the Notes listed above in Item (3).

State any exceptions here:

(5) Relationships with the Issuers:

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Issuers (or their respective predecessors or affiliates) during the past three
years.

State any exceptions here:

(6) Plan of Distribution:

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
underwriters, broker-dealers or agents. Such Registrable Securities may be sold
in one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale, or at negotiated
prices. Such sales may be effected in transactions (which may involve crosses or
block transactions) (i) on any national securities exchange or quotation service
on which the Registered Notes may be listed or quoted at the time of sale, (ii)
in the over-the-counter market, (iii) in transactions otherwise than on such
exchanges or services or in the over-the-counter market, or (iv) through the
writing of options. In connection with sales of the Registrable Securities or
otherwise, the Selling Securityholder may enter into hedging transactions with
broker-dealers, which may in turn engage in short sales of the Registrable
Securities in the course of hedging the positions they assume. The Selling
Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such Notes.

State any exceptions here:

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act, including, without limitation, Regulation M.

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Issuers, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Issuers in connection with the preparation of the
Shelf Registration Statement and related Prospectus.

In accordance with the Selling Securityholder's obligation under Section 3(d) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Issuers of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect. All notices hereunder and pursuant to the Exchange and Registration
Rights Agreement shall be made in writing, by hand-delivery, first-class mail,
or air courier guaranteeing overnight delivery as follows:

(i) To the Issuers:

_________________________

_________________________

_________________________

_________________________

_________________________

(ii) With a copy to:

_________________________

_________________________

_________________________

_________________________

_________________________

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Issuers' counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Issuers and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above). This
Agreement shall be governed in all respects by the laws of the State of New York
without giving effect to any provisions relating to conflicts of laws.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated: ___________________________

______________________________________________________________
Selling Securityholder
(Print/type full legal name of beneficial owner of Registrable Securities)

By____________________________________________________________
Name:
Title:






--------------------------------------------------------------------------------




PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE ISSUERS' COUNSEL AT:

_________________________

_________________________

_________________________

_________________________

_________________________




--------------------------------------------------------------------------------




NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

[Name of Trustee]
CCH II, LLC
CCH II Capital Corp.
c/o [Name of Trustee]
________________________
________________________

Attention: Trust Officer

Re: CCH II, LLC and CCH II Capital Corp. (together, the
"Issuers") 10.25% Senior Notes due 2010

Dear Sirs:

Please be advised that ______________ has transferred $__________ aggregate
principal amount of the above-referenced Notes pursuant to an effective
Registration Statement on Form S-3 (File No. 333-_________) filed by the
Issuers.

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a "Selling Holder" in the prospectus
dated [date] or in supplements thereto, and that the aggregate principal amount
of the Notes transferred are the Notes listed in such prospectus opposite such
owner's name.

Dated: _______________

Very truly yours,

__________________________________
(Name)

By: ______________________________
(Authorized Signature)